Exhibit 10.36

 

14594959.2
06-28-12

(5)

 

GUARANTY OF PAYMENT AND PERFORMANCE

 

THIS GUARANTY OF PAYMENT AND PERFORMANCE dated as of July 2, 2012 (this
“Guaranty”), is executed by GLENVUE H&R NURSING, LLC, a Georgia limited
liability company (the “Operator”), and ADCARE HEALTH SYSTEMS, INC., an Ohio
corporation (“AdCare”) (the Operator and AdCare being sometimes referred to
herein collectively as the “Guarantors”), jointly and severally, to and for the
benefit of THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation
(the “Lender”).

 

RECITALS

 

A.                                   The Lender has agreed to make a loan in the
principal amount of $6,600,000 (the “Loan”) to Glenvue H&R Property Holdings,
LLC, a Georgia limited liability company (the “Borrower”), pursuant to the terms
and conditions of a Loan Agreement of even date herewith (the “Loan Agreement”)
by and between the Borrower and the Lender.  The Loan is evidenced by a
Promissory Note of even date herewith (the “Note”) from the Borrower to the
Lender in the principal amount of $6,600,000.  All terms used and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

 

B.                                     As a condition precedent to the making of
the Loan to the Borrower by the Lender and in consideration therefor, the Lender
has required the execution and delivery of this Guaranty by the Guarantors.

 

C.                                     The Operator is the lessee of the Project
and is deriving a benefit from the making of the Loan by the Lender, and has
agreed to execute and deliver this Guaranty to the Lender.  AdCare has an
ownership interest in the Borrower, either directly or indirectly through one or
more intermediary entities, and, having a financial interest in the Borrower,
has agreed to execute and deliver this Guaranty to the Lender.

 

AGREEMENTS

 

For good and valuable consideration, the receipt and sufficiency of which hereby
are acknowledged, each Guarantor hereby agrees as follows:

 

1.                                       Guaranty of Payment.  Each Guarantor
hereby unconditionally, absolutely and irrevocably guarantees, jointly and
severally, the punctual payment and performance when due, whether at stated
maturity or by acceleration or otherwise, of the indebtedness and other
obligations of the Borrower to the Lender evidenced by the Note and any other
amounts that may become owing by the Borrower under the Loan Documents (such
indebtedness, obligations and other amounts are hereinafter referred to as the
“Payment Obligations”).  This Guaranty is a present and continuing guaranty of
payment and not of collectability, and the Lender shall not be required to
prosecute collection, enforcement or other remedies against the Borrower, any
Guarantor, or any other guarantor of the Payment Obligations, or to enforce or
resort to any collateral for the repayment of the Payment Obligations or other
rights or remedies pertaining

 

--------------------------------------------------------------------------------


 

thereto, before calling on any Guarantor for payment.  If for any reason the
Borrower shall fail or be unable to pay, punctually and fully, any of the
Payment Obligations, the Guarantors shall jointly and severally pay such
obligations to the Lender in full immediately upon demand.  One or more
successive actions may be brought against the Guarantors, or any of them, as
often as the Lender deems advisable, until all of the Payment Obligations are
paid and performed in full.  The Payment Obligations and the Performance
Obligations (as defined below) are referred to herein as the “Guaranteed
Obligations.”

 

2.                                       Guaranty of Performance.  In addition
to the guaranty of the Payment Obligations, each Guarantor hereby
unconditionally, absolutely and irrevocably guarantees, jointly and severally,
(i) the full and prompt performance and observance by the Borrower of each and
every other obligation, undertaking, liability, promise, warranty, covenant and
agreement of the Borrower in and under the terms of the Loan Documents; and
(ii) the truth of each and every representation and warranty made by the
Borrower in the Loan Documents or in other certificates or documents delivered
in connection with the Loan (the matters described in (i) and (ii) above being
collectively referred to herein as the “Performance Obligations”).

 

3.                                       Representations and Warranties.  The
following shall constitute representations and warranties of each Guarantor and
each Guarantor hereby acknowledges that the Lender intends to make the Loan in
reliance thereon:

 

(a)                                  The Operator is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of  Georgia. The Operator has full power and authority to conduct its
business as presently conducted, to execute and deliver the Loan Documents to
which it is a party, and to perform all of its duties and obligations under the
Loan Documents to which it is a party; and such execution and performance have
been duly authorized by all necessary Legal Requirements.  The articles of
organization and operating agreement of the Operator, each as amended to date,
copies of which have been furnished to the Lender, are in effect, have not been
further amended, and are the true, correct and complete documents relating to
the Operator’s creation and governance.

 

(b)                                 AdCare is a corporation duly organized,
validly existing and in good standing under the laws of the State of Ohio. 
AdCare has full power and authority to conduct its business as presently
conducted, to execute and deliver the Loan Documents to which it is a party, and
to perform all of its duties and obligations under the Loan Documents to which
it is a party; and such execution and performance have been duly authorized by
all necessary Legal Requirements.  The articles of incorporation and bylaws of
AdCare, each as amended to date, copies of which have been furnished to the
Lender, are in effect, have not been further amended, and are the true, correct
and complete documents relating to AdCare’s creation and governance.

 

(c)                                  Each Guarantor is not in default and no
event has occurred that with the passage of time or the giving of notice will
constitute a default under any agreement to which such Guarantor is a party, the
effect of which will impair performance by such Guarantor of its obligations
under this Guaranty.  Neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions hereof will violate any

 

2

--------------------------------------------------------------------------------


 

applicable law, rule, regulation, judgment, decree or order, or will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of the articles of organization or operating agreement of the
Operator, the articles of incorporation or bylaws of AdCare, any indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind
that creates, represents, evidences or provides for any lien, charge or
encumbrance upon any of the property or assets of any Guarantor, or any other
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind to which any Guarantor is a party or to which any Guarantor or the
property of any Guarantor may be subject.

 

(d)                                 There is no litigation, arbitration,
governmental or administrative proceedings, actions, examinations, claims or
demands pending, or to the Guarantors’ knowledge, threatened that could
adversely affect performance by any Guarantor of its obligations under this
Guaranty.

 

(e)                                  Neither this Guaranty nor any statement or
certification as to facts previously furnished or required herein to be
furnished to the Lender by any Guarantor, contains any material inaccuracy or
untruth in any representation, covenant or warranty or omits to state a fact
material to this Guaranty.

 

4.                                       Continuing Guaranty.  Each Guarantor
agrees that performance by such Guarantor of the obligations under this Guaranty
shall be a primary obligation, shall not be subject to any counterclaim,
set-off, abatement, deferment or defense based upon any claim that such
Guarantor may have against the Lender, the Borrower, any other guarantor of the
Guaranteed Obligations or any other person or entity, and shall remain in full
force and effect without regard to, and shall not be released, discharged or
affected in any way by, any circumstance or condition (whether or not such
Guarantor shall have any knowledge thereof), including without limitation —

 

(a)                                  Any lack of validity or enforceability of
any of the Loan Documents;

 

(b)                                 Any termination, amendment, modification or
other change in any of the Loan Documents, including, without limitation, any
modification of the interest rate or rates described therein;

 

(c)                                  Any furnishing, exchange, substitution or
release of any collateral securing repayment of the Loan, or any failure to
perfect any lien in such collateral;

 

(d)                                 Any failure, omission or delay on the part
of the Borrower, any Guarantor, any other guarantor of the Guaranteed
Obligations or the Lender to conform or comply with any term of any of the Loan
Documents or any failure of the Lender to give notice of any Event of Default;

 

(e)                                  Any waiver, compromise, release, settlement
or extension of time of payment or performance or observance of any of the
obligations or agreements contained in any of the Loan Documents;

 

3

--------------------------------------------------------------------------------


 

(f)                                    Any action or inaction by the Lender
under or in respect of any of the Loan Documents, any failure, lack of
diligence, omission or delay on the part of the Lender to perfect, enforce,
assert or exercise any lien, security interest, right, power or remedy conferred
on it in any of the Loan Documents, or any other action or inaction on the part
of the Lender;

 

(g)                                 Any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshalling of
assets and liabilities or similar events or proceedings with respect to the
Borrower, any Guarantor or any other guarantor of the Guaranteed Obligations, as
applicable, or any of their respective property or creditors, or any action
taken by any trustee or receiver or by any court in any such proceeding;

 

(h)                                 Any merger or consolidation of the Borrower
into or with any entity, or any sale, lease or transfer of any of the assets of
the Borrower, any Guarantor or any other guarantor of the Guaranteed Obligations
to any other person or entity;

 

(i)                                     Any change in the ownership of the
Borrower, or any change in the relationship between the Borrower and any
Guarantor or any other guarantor of the Guaranteed Obligations, or any
termination of any such relationship;

 

(j)                                     Any release or discharge by operation of
law of the Borrower, any Guarantor or any other guarantor of the Guaranteed
Obligations from any obligation or agreement contained in any of the Loan
Documents; or

 

(k)                                  Any other occurrence, circumstance,
happening or event, whether similar or dissimilar to the foregoing and whether
foreseen or unforeseen, which otherwise might constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which
otherwise might limit recourse against the Borrower or any Guarantor to the
fullest extent permitted by law.

 

5.                                       Waivers.  Each Guarantor expressly and
unconditionally waives (i) notice of any of the matters referred to in Section 4
above, (ii) all notices which may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against the
Guarantors, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under any of the Loan Documents and notice of any
Event of Default or any failure on the part of the Borrower, any Guarantor or
any other guarantor of the Guaranteed Obligations to perform or comply with any
covenant, agreement, term or condition of any of the Loan Documents, (iii) any
right to the enforcement, assertion or exercise against the Borrower, any
Guarantor or any other guarantor of the Guaranteed Obligations of any right or
remedy conferred under any of the Loan Documents, (iv) any requirement of
diligence on the part of any person or entity, (v) to the fullest extent
permitted by law and except as otherwise expressly provided in this Guaranty or
the other Loan Documents, any claims based on allegations that the Lender has
failed to act in a commercially reasonable manner or failed to exercise the
Lender’s obligation of good faith and fair dealing, (vi) any requirement to
exhaust any remedies or to mitigate the damages resulting from any default under
any of the Loan Documents, and (vii) any notice of any sale, transfer or other
disposition of any right, title or interest of the Lender under

 

4

--------------------------------------------------------------------------------


 

any of the Loan Documents.  Each Guarantor agrees that such Guarantor is a
guarantor and not a “surety” within the meaning of the Illinois Sureties Act,
and also waives any and all rights under the Illinois Sureties Act.  Each
Guarantor also waives any and all rights under O.C.G.A. Section 10-7-24 et seq.
(if such Sections were to be held by a court to be applicable to this Guaranty
despite the choice of Illinois law in Section 19 of this Guaranty).

 

6.                                       Subordination.  Each Guarantor agrees
that any and all present and future debts and obligations of the Borrower to
such Guarantor hereby are subordinated to the claims of the Lender and hereby
are assigned by such Guarantor to the Lender as security for the Guaranteed
Obligations and such Guarantor’s obligations under this Guaranty.

 

7.                                       Subrogation Waiver.  Until the
Guaranteed Obligations are paid in full and all periods under applicable
bankruptcy law for the contest of any payment by the Guarantors or the Borrower
as a preferential or fraudulent payment have expired, each Guarantor knowingly,
and with advice of counsel, waives, relinquishes, releases and abandons all
rights and claims to indemnification, contribution, reimbursement, subrogation
and payment which such Guarantor may now or hereafter have by and from the
Borrower and the successors and assigns of the Borrower, for any payments made
by such Guarantor to the Lender, including, without limitation, any rights which
might allow the Borrower, the Borrower’s successors, a creditor of the Borrower,
or a trustee in bankruptcy of the Borrower to claim in bankruptcy or any other
similar proceedings that any payment made by the Borrower or the Borrower’s
successors and assigns to the Lender was on behalf of or for the benefit of such
Guarantor and that such payment is recoverable by the Borrower, a creditor or
trustee in bankruptcy of the Borrower as a preferential payment, fraudulent
conveyance, payment of an insider or any other classification of payment which
may otherwise be recoverable from the Lender.

 

8.                                       Reinstatement.  The obligations of each
Guarantor pursuant to this Guaranty shall continue to be effective or
automatically be reinstated, as the case may be, if at any time payment of any
of the Guaranteed Obligations or any Guarantor’s obligations under this Guaranty
is rescinded or otherwise must be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Guarantor or the Borrower or otherwise, all as though such payment had not been
made.

 

9.                                       Financial Statements.  Each Guarantor
represents and warrants to the Lender that (i) the financial statements of such
Guarantor previously submitted to the Lender are true, complete and correct in
all material respects, disclose all actual and contingent liabilities, and
fairly present the financial condition of such Guarantor, and do not contain any
untrue statement of a material fact or omit to state a fact material to the
financial statements submitted or this Guaranty, and (ii) no material adverse
change has occurred in the financial statements from the dates thereof until the
date hereof.  Each Guarantor shall furnish to the Lender financial statements
and other information as provided in Section 7.4 of the Loan Agreement.

 

10.                                 Transfers, Sales, Etc.  Each Guarantor shall
not sell, lease, transfer, convey or assign any of its or his assets, unless
(i) if the Guarantor is a natural person, such sale, lease, transfer, conveyance
or assignment is of a non-material asset of such Guarantor and will not have a
material adverse effect on such Guarantor’s financial condition, or (ii) if the
Guarantor is a limited liability company, corporation, partnership or other
entity, such sale, lease, transfer,

 

5

--------------------------------------------------------------------------------


 

conveyance or assignment will not have a material adverse effect on the business
or financial condition of such Guarantor or its ability to perform its
obligations hereunder.

 

11.                                 Default; Remedies.  An Event of Default
shall occur hereunder if any Guarantor shall fail to pay or perform any of its
covenants, agreements and obligations hereunder, or if any representation or
warranty contained herein shall prove to be untrue or incorrect in any material
respect.  When any Event of Default hereunder has occurred and is continuing,
the Lender may exercise any of the rights and remedies provided for herein or in
any of the other Loan Documents, or provided to it by law, including, without
limitation, the right of setoff.

 

12.                                 Enforcement Costs and Interest.  If:
(i) this Guaranty is placed in the hands of one or more attorneys for collection
or is collected through any legal proceeding; (ii) one or more attorneys is
retained to represent the Lender in any bankruptcy, reorganization, receivership
or other proceedings affecting creditors’ rights and involving a claim under
this Guaranty, or (iii) one or more attorneys is retained to represent the
Lender in any other proceedings whatsoever in connection with this Guaranty,
then the Guarantors shall pay to the Lender upon demand all fees, costs and
expenses incurred by the Lender in connection therewith, including, without
limitation, reasonable attorney’s fees, court costs and filing fees, in addition
to all other amounts due hereunder.  Amounts due from a Guarantor under this
Guaranty shall bear interest until paid at the Default Rate.

 

13.                                 Successors and Assigns; Joint and Several
Liability.  This Guaranty shall inure to the benefit of the Lender and its
successors and assigns.  This Guaranty shall be binding on each Guarantor and
the heirs, legatees, successors and assigns of such Guarantor.  If this Guaranty
is executed by more than one Guarantor, it shall be the joint and several
undertaking of each of the undersigned.  Regardless of whether this Guaranty is
executed by more than one Guarantor, it is agreed that the liability of the
undersigned hereunder is several and independent of any other guarantees or
other obligations at any time in effect with respect to the Guaranteed
Obligations or any part thereof and that the liability of any Guarantor
hereunder may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guarantees or other obligations.

 

14.                                 No Waiver of Rights.  No delay or failure on
the part of the Lender to exercise any right, power or privilege under this
Guaranty or any of the other Loan Documents shall operate as a waiver thereof,
and no single or partial exercise of any right, power or privilege shall
preclude any other or further exercise thereof or the exercise of any other
power or right, or be deemed to establish a custom or course of dealing or
performance between the parties hereto.  The rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies provided by law.  No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in the same, similar or other
circumstance.

 

15.                                 Prior Agreements; No Reliance;
Modification.  This Guaranty shall represent the entire, integrated agreement
between the parties hereto relating to the subject matter hereof, and shall
supersede all prior negotiations, representations or agreements pertaining
thereto, either oral or written.  The Guarantors acknowledge that they are
executing this Guaranty without relying on any statements, representations or
warranties, either oral or written, that are not

 

6

--------------------------------------------------------------------------------


 

expressly set forth herein.  The terms of this Guaranty may be waived,
discharged, or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought.  No amendment, modification, waiver or other change of any of the terms
of this Guaranty shall be effective without the prior written consent of the
Lender.

 

16.                                 Joinder.  Any action to enforce this
Guaranty may be brought against any Guarantor without any joinder of the
Borrower, any other Guarantor, or any other guarantor of the Guaranteed
Obligations in such action.

 

17.                                 Incorporation of Recitals.  The Recitals to
this Guaranty are hereby incorporated into and made a part of this Guaranty.

 

18.                                 Severability.  If any provision of this
Guaranty is deemed to be invalid by reason of the operation of law, or by reason
of the interpretation placed thereon by any administrative agency or any court,
the Guarantors and the Lender shall negotiate an equitable adjustment in the
provisions of the same in order to effect, to the maximum extent permitted by
law, the purpose of this Guaranty and the validity and enforceability of the
remaining provisions, or portions or applications thereof, shall not be affected
thereby and shall remain in full force and effect.

 

19.                                 Applicable Law.  This Guaranty is governed
as to validity, interpretation, effect and in all other respects by laws and
decisions of the State of Illinois.

 

20.                                 Captions.  The captions and headings of
various Sections of this Guaranty pertaining hereto are for convenience only and
are not to be considered as defining or limiting in any way the scope or intent
of the provisions hereof.

 

21.                                 Counterparts; Electronic Signatures.  This
Guaranty may be executed in any number of counterparts and by the different
parties hereto on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same document.  Receipt of an executed signature page to this
Guaranty by facsimile or other electronic transmission shall constitute
effective delivery thereof.  An electronic record of this executed Guaranty
maintained by the Lender shall be deemed to be an original.

 

22.                                 Construction.  Each party to this Guaranty
and legal counsel to each party have participated in the drafting of this
Guaranty, and accordingly the general rule of construction to the effect that
any ambiguities in a contract are to be resolved against the party drafting the
contract shall not be employed in the construction and interpretation of this
Guaranty.

 

23.                                 Notice.  All notices and other
communications provided for in this Guaranty (“Notices”) shall be in writing. 
The “Notice Addresses” of the parties for purposes of this Guaranty are as
follows:

 

Guarantors:

 

Glenvue H&R Nursing, LLC

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

 

7

--------------------------------------------------------------------------------


 

 

 

Attention: Boyd P. Gentry

 

8

--------------------------------------------------------------------------------


 

 

 

AdCare Health Systems, Inc.

5057 Troy Road

Springfield, Ohio 45502

Attention: Boyd P. Gentry

 

 

 

With a copy to:

 

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, Georgia 30339

Attention: Gregory P. Youra

 

 

 

Lender:

 

The PrivateBank and Trust Company

120 South LaSalle Street

Chicago, Illinois 60603

Attention: Amy K. Hallberg

 

 

 

With a copy to:

 

Seyfarth Shaw LLP

131 South Dearborn Street

Suite 2400

Chicago, Illinois 60603

Attention: Alvin L. Kruse

 

or such other address as a party may designate by notice duly given in
accordance with this Section to the other parties.  A Notice to a party shall be
effective when delivered to such party’s Notice Address by any means, including,
without limitation, personal delivery by the party giving the Notice, delivery
by United States regular, certified or registered mail, or delivery by a
commercial courier or delivery service.  If the Notice Address of a party
includes a facsimile number or electronic mail address, Notice given by
facsimile or electronic mail shall be effective when delivered at such facsimile
number or email address.  If delivery of a Notice is refused, it shall be deemed
to have been delivered at the time of such refusal of delivery.  The party
giving a Notice shall have the burden of establishing the fact and date of
delivery or refusal of delivery of a Notice.

 

24.                                 Litigation Provisions.

 

(a)                                  EACH GUARANTOR CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
THE PROJECT IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS GUARANTY.

 

(b)                                  EACH GUARANTOR AGREES THAT ANY LEGAL
PROCEEDING RELATING TO THIS GUARANTY MAY BE BROUGHT AGAINST SUCH GUARANTOR IN
ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR ANY STATE OR FEDERAL
COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH THE PROJECT IS
LOCATED.  EACH

 

9

--------------------------------------------------------------------------------


 

GUARANTOR WAIVES ANY OBJECTION TO VENUE IN ANY SUCH COURT AND WAIVES ANY RIGHT
SUCH GUARANTOR MAY HAVE TO TRANSFER OR CHANGE THE VENUE FROM ANY SUCH COURT.

 

(c)                                  EACH GUARANTOR AGREES THAT SUCH GUARANTOR
WILL NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE LENDER RELATING IN ANY MANNER
TO THIS GUARANTY IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT LOCATED IN
CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS COMMENCED BY THE LENDER AGAINST
SUCH GUARANTOR IN A COURT IN ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH
LEGAL PROCEEDING.

 

(d)                                  EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY
IN ANY LEGAL PROCEEDING RELATING TO THIS GUARANTY.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty as of the date
first above written.

 

 

GLENVUE H&R NURSING, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

Christopher F. Brogdon, Manager

 

 

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

 

 

Christopher F. Brogdon

 

 

 

Vice Chairman and Chief Acquisition Officer

 

- AdCare Glenvue H&R Property Holdings, LLC Owner Loan Guaranty -

- Signature Page –

 

--------------------------------------------------------------------------------